Exhibit 10.1

AMENDMENT OF EMPLOYMENT AGREEMENT

THIS AMENDMENT OF AGREEMENT is made as of the 8th day of May, 2006.

BETWEEN:

(1)                                                                       Ness
Technologies, Inc.
a Delaware Corporation
of  Ness Tower, Atidim, Israel
Israel (the “Company”)

(2)                                                                      
Mr. Aharon Fogel
Israeli I.D. 10176485
(the “Executive”)

WHEREAS, the Company and the Executive have previously entered into an
Employment Agreement dated as of August 1, 1999 as amended on May 31, 2001 (the
“Agreement”), setting forth the terms and conditions of the employment
relationship of the Executive with the Company;

WHEREAS, the Company and the Executive desire to amend the provisions of the
Agreement in the manner hereinafter appearing;

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound, the parties hereto hereby agree as follows:

1.                                       In section 2 of the Agreement
(automatic extension of the term) the words “three (3) months” shall be replaced
by the words: “twelve (12) months”.

2.                                       In section 6 (b) (iv) of the Agreement
(advance notice period) the words “six (6) months” shall be replaced by the
words: “twelve (12) months”.

3.                                       Except as set forth in Sections 1 and 2
hereof, the terms, conditions and agreements set forth in the Agreement are
hereby ratified and confirmed and shall continue in full force and effect.

IN WITNESS WHEREOF, the parties have executed this agreement on the date first
above written.

Ness Technologies, Inc.

DATE:

May 8, 2006

 

BY:

/s/ RAVIV ZOLLER

 

 

 

Raviv Zoller

 

 

 

Title: CEO & President

 

 

 

 

 

 

BY:

/s/ YTZHAK EDELMAN

 

 

 

Ytzhak Edelman

 

 

 

Title: CFO & Deputy CEO

 

 

 

 

 

DATE:

May 8, 2006

 

 

/s/ AHARON FOGEL

 

 

 

Aharon Fogel

 

 


--------------------------------------------------------------------------------